DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Applicant’s filing of a Declaration under 37 CFR 1.130, in the paper of 4/19/2022, is acknowledged.  Applicants' arguments filed on 4/19/2022, have been fully considered and are not deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-16 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of the Group 1, claims 1-7 to a fusion protein comprising two small subunit-like domains from a carbon dioxide concentrating mechanism protein, in the paper of 7/21/2021 is acknowledged.  Applicant’s election with traverse of the species: Species Group 1: SEQ ID NO: 37, Species Group 2: SEQ ID NO: 17 and Species Group 3: SEQ ID NO: 12, in the paper of 7/21/2021 is acknowledged.  
Applicants comments regarding their requested revision of the above species election for Species Group 1: SEQ ID NO: 5 (instead of SEQ ID NO:37), for Species Group 2: SEQ ID NO: 17 (as previously elected), and for Species Group 3: SEQ ID NO: 13 (instead of SEQ ID NO: 12) are acknowledged.  It is further noted that during the conversation in which such a change in elected species was discussed, the examiner noted that the cancellation of the previous species would be required as a means of changing elected species.  It is noted that while applicants have deleted the previous species from the dependent claims, they have not deleted the previously elected species from the independent claim, hence complicating what was previously agreed upon.  Never-the less applicants change in the elected species is acknowledged.
Claims 8-16 are withdrawn from further consideration by the examiner, 37
CFR 1.142(b), as being drawn to a non-elected invention.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/378,979, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicants claim of priority for the claimed invention is GRANTED to the parent application 15/685,742, 8/24/2017, and NOT the provisional 62/378,979, 8/24/2016, as the provisional 62/378,979 does not support the currently claimed fusions comprising CcmM proteins of SEQ ID Nos: SEQ ID NO: 5, SEQ ID NO: 17, SEQ ID NO: 13 (instead of SEQ ID NO: 12).  

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016) is withdrawn based upon applicants amendment of the claims in the paper of 11/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016) and Hanson et al. (WO 2014/182968).
This rejection was stated in the previous office action as it applied to previous claims 1-7.  In response applicants have filed a Declaration under 37 CFR 1.130.  For applicants convenience the original rejection is repeated herein.
Cai et al. teach the production and characterization of synthetic carboxysome shells with incorporated luminal proteins.  As a part of this work Cai et al. specifically teach the creation of a number of fusion proteins comprising at least two small subunit-like domains (SSLD) from a carbon dioxide concentrating mechanism (CcmM) protein, a carbonic anhydrase domain and a encapsulation peptide (see Figure 5, p 1872 and Discussion and supporting text of Cai et al.).  While Cai et al. do not specifically teach the amino acid sequence of each component (i.e. SSLD, carbonic anhydrase and encapsulation peptide) of the taught fusion protein, these are considered to be inherent to the specific components of the fusion protein taught by Cai et al. (see Materials and Methods and “construction of Expression Vectors).
Hanson et al. (WO 2014/182968) teach the production of bacterial microcompartments in eukaryotic cells and targeting proteins to such compartments.  Hanson et al. teach that the -carboxysome from the freshwater cyanobacterium Synechococcus elongates PCC7942 is the best characterized bacterial microcompartment and it contains two enzymes fundamental to photosynthesis, RUBISCO and carbonic anhydrase and forms an important part of the cyanobacterial CO2 concentrating mechanism (CCM).  Hanson et al. (page 2, lines 20-35) teach that a preferred embodiments is a microcompartment which includes a protein having substantial identity to CcmK2, a protein having substantial identity to Ccml, a protein having substantial identity to Ccm0, a protein having substantial identity to CcmN, a protein having substantial identity to CcmM58, a protein having substantial identity to CcmM35, a protein having substantial identity to CcaA, a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase large subunit, and a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase small subunit.  Hanson et al. further teach that the ccmN protein has the amino acid sequence of SEQ ID NO: 28 (100% identical to SEQ ID NO:13), the Ccm35 protein has the amino acid sequence of SEQ ID NO: 20 (99.5% identical to instant SEQ ID NO:5) and the CcaA protein has the amino acid sequence of SEQ ID NO: 26 (100% identical to instant SEQ ID NO:17).
	One of skill in the art before the effective filing date of the invention would have been motivated to create fusion proteins as taught by Cai et al. using the Ccm polypeptides taught by Hanson et al. as a means of creating microcompartments for CO2 concentrating mechanism.  Specifically one of skill would have been motivated to create a fusion of the microcompartment compartment proteins taught by Hanson et al. of the ccmN protein of SEQ ID NO: 28 (100% identical to SEQ IDS NO:13), the Ccm35 protein of SEQ ID NO: 20 (99.5% identical to instant SEQ ID NO:5) and the CcaA protein of SEQ ID NO: 26 (100% identical to instant SEQ ID NO:17) as a means of targeting these proteins to the microcompartment for C02 concentrating mechanism.  The expectation of success is high based upon the high level of expertice in the art as exemplified by both Cai et al. and Hanson et al. who teach all that is required to create the obvious fusion proteins.


Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that the Cai reference is disqualified as prior art under 37 CFR 1.130(a) because the inventor Cheryl Kerfield, Ph.D. is an author of the Cai reference and the subject matter disclosed therein was obtained directly or indirectly from the Dr. Kerfeld.  Applicants further submit that the authors of the Cai reference are not co-inventors of any claimed subject matter because all of the conceived subject matter was conceived by Dr, Kerfeld of Cesar Gonzalez.
Applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive on the basis that while applicants above argument is reasonable, the submitted Declaration by Dr. Kerfeld does not support the above submission that “the inventor Cheryl Kerfield, Ph.D. is an author of the Cai reference and the subject matter disclosed therein was obtained directly or indirectly from the Dr. Kerfeld”.  The basis of the lack of support is the following:
Applicants submitted Declaration states:
	“3.	Although Fei Cai, Susan L. Bernstein, and Steven C. Wilson are named as co-authors of the Article, they are not co-inventors of any presently claimed subject matter of the Application because any subject matter claimed in the Application was conceived directly or indirectly by me or joint inventor Cesar R. Gonzalez, who conceived of all the claims. Thus, the inventors of U.S. Patent Application Serial No. 13/791,304 are Cheryl A. Kerfeld and Cesar R. Gonzalez.”

Thus applicants submitted Declaration states that the “others” are “not co-inventors of any presently claimed subject matter of the Application because any subject matter claimed in the Application was conceived directly or indirectly by me or joint inventor Cesar R. Gonzalez, who conceived of all the claims.  This is different than “establishing that the disclosure (of the reference) was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.”  The difference in “the disclosure being made by the inventor or a joint inventor” as required for 37 CFR 1.130 and “any presently claimed subject matter of the Application” as stated in applicants submitted Declaration is the reason the Declaration is not sufficient evidence to overcome the rejection.

Further even if applicants submitted declaration was properly executed to provide evidence that the additional “others” were not authors of the cited disclosure, the disclosure, Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, March 2016, was filed more than a year prior to applicants granted priority date of 8/24/2017.  Applicants priority for the claimed invention is to the parent application 15/685,742, 8/24/2017, and NOT the provisional 62/378,979, 8/24/2016, as the provisional 62/378,979 does not support the currently claimed fusions comprising CcmM proteins of SEQ ID Nos: SEQ ID NO: 5, SEQ ID NO: 17, SEQ ID NO: 13 (instead of SEQ ID NO: 12).  
Thus, claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, March 2016) and  Hanson et al. (WO 2014/182968).


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Esquer et al. (Plant Cell, Vol 27, pp 2637-2644, Sept 2015, Epub Aug 29 2015) and Hanson et al. (WO 2014/182968).
Gonzalez-Esquer et al. teach the construction of cyanobacterial CO2-fixing organelle via protein domain fusions for use in plant synthetic biology.  As a part of this work Gonzalez-Esquer et al. specifically teach the creation of a number of fusion proteins comprising at least two small subunit-like domains (SSLD) from a carbon dioxide concentrating mechanism (CcmM) protein, a carbonic anhydrase domain and a encapsulation peptide (see supplemental Figures 1 and 2 and supporting text of Gonzalez-Esquer et al.).  While Gonzalez-Esquer et al. do not specifically teach the amino acid sequence of each component (i.e. SSLD, carbonic anhydrase and encapsulation peptide) of the taught fusion protein, these are considered to be inherent to the specific components of the fusion protein taught by Gonzalez-Esquer et al. (see Methods and “construction of Expression Vectors).
Hanson et al. (WO 2014/182968) teach the production of bacterial microcompartments in eukaryotic cells and targeting proteins to such compartments.  Hanson et al. teach that the -carboxysome from the freshwater cyanobacterium Synechococcus elongates PCC7942 is the best characterized bacterial microcompartment and it contains two enzymes fundamental to photosynthesis, RUBISCO and carbonic anhydrase and forms an important part of the cyanobacterial CO2 concentrating mechanism (CCM).  Hanson et al. (page 2, lines 20-35) teach that a preferred embodiments is a microcompartment which includes a protein having substantial identity to CcmK2, a protein having substantial identity to Ccml, a protein having substantial identity to Ccm0, a protein having substantial identity to CcmN, a protein having substantial identity to CcmM58, a protein having substantial identity to CcmM35, a protein having substantial identity to CcaA, a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase large subunit, and a protein having substantial identity to cyanobacterial ribulose bisphosphate carboxylase small subunit.  Hanson et al. further teach that the ccmN protein has the amino acid sequence of SEQ ID NO: 28 (100% identical to SEQ ID NO:13), the Ccm35 protein has the amino acid sequence of SEQ ID NO: 20 (99.5% identical to instant SEQ ID NO:5) and the CcaA protein has the amino acid sequence of SEQ ID NO: 26 (100% identical to instant SEQ ID NO:17).
	One of skill in the art before the effective filing date of the invention would have been motivated to create fusion proteins as taught by Gonzalez-Esquer et al using the Ccm polypeptides taught by Hanson et al. as a means of creating microcompartments for CO2 concentrating mechanism.  Specifically one of skill would have been motivated to create a fusion of the microcompartment compartment proteins taught by Hanson et al. of the ccmN protein of SEQ ID NO: 28 (100% identical to SEQ IDS NO:13), the Ccm35 protein of SEQ ID NO: 20 (99.5% identical to instant SEQ ID NO:5) and the CcaA protein of SEQ ID NO: 26 (100% identical to instant SEQ ID NO:17) as a means of targeting these proteins to the microcompartment for C02 concentrating mechanism.  The expectation of success is high based upon the high level of expertice in the art as exemplified by both Gonzalez-Esquer et al and Hanson et al. who teach all that is required to create the obvious fusion proteins.
Thus, claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Esquer et al. (Plant Cell, Vol 27, pp 2637-2644, Sept 2015, Epub Aug 29 2015) and Hanson et al. (WO 2014/182968).


Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/10/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652